Title: To George Washington from Colonel Richard Gridley, 10 April 1777
From: Gridley, Richard
To: Washington, George



Sir
Boston April 10, 1777.

I acknowledge your favour of the 9th of January last. By desire of Mr Guild I have inclos’d his account of Ordnance Stores Cast at Stoughtonham Furnace, & deliver’d at Boston, for the Service of the Continent; he desires Your Excellency will please to Order him payment; and as the Furnace is now in Blast, if your Exy wants any more Stores to be made, he will make them faithfully & as cheap as any Furnace in this State will make them. I am with Duty & Great Respect Your Excellencys Most Obedt humbl. Servt

Richd Gridley

